DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Claim 1, filed 2/7/2020, is pending in this office action.

Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 15/603121, filed 5/23/2017, now US Patent 10,599,527, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,599,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

US Patent 10,599,527
Instant Application
Claim 1,
 An information management cell monitoring system for monitoring the health of one or more information management cells, the information management cell monitoring system comprising: 
a computing device having one or more first hardware processors, wherein the computing device is associated with a first information management cell in the one or more information management cells; 
and an information management cell health monitoring system in networked communication with the 
receive health data from the computing device via a network; 
process the health data to identify a first issue, wherein the first issue indicates that a storage location for data backed up by the first information management cell is local to the first information management cell; 
retrieve a plurality of workflows, where each workflow in the plurality of workflows comprises an instruction that is executable by the computing device; 
compare the first issue with data associated with the plurality of workflows, wherein the data identifies one or more issues resolved by each of the plurality of workflows; 
identify, based on the comparison, a first workflow in the plurality of workflows that, when executed by the computing device, causes the computing device to resolve the first issue by changing the storage location for data backed up by the first information management cell from a location local to the first information management cell to a remote location accessible by the first information management cell via the network; 
and transmit a message to the computing device that, when received by the computing device, causes the computing device to execute the first workflow.

Claim 1,
An information management cell monitoring system for monitoring the health of one or more information management cells, the information management cell monitoring system comprising: 
a computing device having one or more first hardware processors, wherein the computing device is associated with a first information management cell in the one or more information management cells; 
and an information management cell health monitoring system in networked communication with the 
receive health data from the computing device via a network; 
process the health data to identify a first issue, wherein the first issue indicates that a storage location for data backed up by the first information management cell is local to the first information management cell; 
retrieve a plurality of workflows, where each workflow in the plurality of workflows comprises an instruction that is executable by the computing device; 
compare the first issue with the plurality of workflows; 



identify a first workflow in the plurality of workflows that, when executed by the computing device, causes the computing device to resolve the first issue by changing the storage location for data backed up by the first information management cell from a location local to the first information management cell to a remote location accessible by the first information management cell via the network; 

and transmit a message to the computing device that, when received by the computing device, causes the computing device to execute the first workflow.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alber (US Publication 2014/0146648 A1) in view of Gumerato (US Publication 2017/0116206 A1)
As per claim 1, Alber teaches An information management cell monitoring system for monitoring the health of one or more information management cells, the information management cell monitoring system comprising: (see Abstract)
a computing device having one or more first hardware processors, wherein the computing device is associated with a first information management cell in the one or more information management cells; (Figure 3 reference 360, paragraph 0065,client device)

receive health data from the computing device via a network; (paragraph 0058, 0072, data that includes drive health information of network devices is received)
process the health data to identify a first issue, wherein the first issue indicates that a storage location for data backed up by the first information management cell is local to the first information management cell; (paragraphs 0073, 0074, 0261, alerts for significant events are processed, the significant events interpreted as issues)
retrieve a plurality of workflows, where each workflow in the plurality of workflows comprises an instruction that is executable by the computing device; (paragraph 0074, 0261, 0263, 0264, workflow management and processing based on rules associated with alerts)
compare the first issue with the plurality of workflows; (paragraph 0091, 0222, 0234, rules for comparison between data is maintained)
identify a first workflow in the plurality of workflows (paragraph 0264, 0265, workflow indicator presents a workflow identified)

Alber does not explicitly indicate identify a first workflow in the plurality of workflows that, when executed by the computing device, causes the computing device to resolve the first issue by changing the storage location for data backed up by the first information management cell from a location local to the first information management cell to a remote location accessible by the first information management cell via the network.
Gumerato teaches identify a first workflow in the plurality of workflows that, when executed by the computing device, causes the computing device to resolve the first issue by changing the storage location for data backed up by the first information management cell from a location local to the first information management cell to a remote location accessible by the first information management cell via the network. (paragraph 0082, 0148, 0152, 0167, 0228, analytics data from tape libraries are utilized to select tape libraries for backup when updates and alerts are detected).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Alber’s system of monitoring drive health of network drives based on storage analytics with Gumerato’s ability to update selected tape libraries when alerts are detected. This gives the user the ability to utilize analytics data to monitor and manage data library systems. The motivation for doing so would be to better determine availability of storage in cloud systems (paragraph 0005).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mewhinney (US Publication 2012/0303594)
Kandagal (US Publication 2019/0014372)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168